Citation Nr: 0425152	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  00-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right hip 
replacement, secondary to service-connected Hodgkin's 
disease, to include the issue of whether a timely substantive 
appeal was filed with respect to this issue.  

2.  Entitlement to an increased initial rating for 
gastroesophageal reflux disease (GERD), evaluated as of 
30 percent disabling, to include the issue of whether a 
timely substantive appeal was filed with respect to this 
issue.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO).   

The veteran is unrepresented in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
The issue regarding PTSD is deferred pending the completion 
of the action requested below. 


REMAND

In July 2004, a letter was sent to the veteran indicating, in 
pertinent part, that the Board had determined that it was 
necessary to address a question pertaining to the 
jurisdictional authority of his pending appeal.  

Specifically, the Board indicated that it was necessary to 
consider whether the veteran's substantive appeal was 
received in a timely manner as to the issues of entitlement 
to service connection for a right hip replacement, secondary 
to service-connected Hodgkin's disease and entitlement to an 
increased initial rating for GERD, evaluated as 30 percent 
disabling.  The veteran was given the opportunity to request 
a hearing before the Board to present oral argument on the 
jurisdictional question.  Later that month, the veteran asked 
that he be scheduled for a hearing before the Board to be 
held through video teleconferencing techniques.  The veteran 
has a right to such a hearing.  38 U.S.C.A. § 7107(e)(2) 
(West. 2002); 38 C.F.R. § 20.700(e) (2003).  Therefore, a 
videoconference hearing should be scheduled for him pursuant 
to 38 C.F.R. § 20.704 (2003).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a videoconference hearing for 
the veteran.  He should be notified of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


